DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/212970 has claims 1-20 pending.  

Oath/Declaration
The Applicant’s oath/declaration received on December 7, 2018 has been reviewed and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is December 7, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statements (or IDS’s) dated 1) December 7, 2018, 2) April 30, 2019, 3) August 13, 2019, 
4) October 21, 2019, 5) December 16, 2019, 6) April 8, 2020, 7) May 5, 2020, 8) October 13, 2020, 9) January 15, 2021, and 10) March 12, 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Drawings
The drawings, as received on December 7, 2018 are acceptable for examination purposes.

Claim Objections
An objection has been made to claim 15 for the following reason: minor informalities. Please see language and proposed fix below: 
Claim 15 – missing the word “and” before last limitation, reciting limitations with grammatical errors
“A system comprising: 
a modeler that develops a representation of a set of services, wherein each service relates to other services via different types of relationships; and
a planner connected to the modeler and a processor that: 
applies a set of dependency rules for each type of relationship between each service and other services;  
based on the application of the set of dependency rules, creates inter-step dependencies between a state transition of each service and other state transitions of the other services; [[,]]  
based on the inter-step dependencies, develops a step graph for the set of services based on the creation of the inter-service dependencies; [[,]] 
identifies a common step in the step graph that is relevant to a first process and a second process; [[,]] and 
removes any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 1, 9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 1 is recited below: 
“A method comprising: 
developing a representation of a set of services where each service relates to other services via different types of relationships; 
applying a set of dependency rules for each type of relationship within the set of services such that the application of the dependency rules creates inter-step dependencies between state transitions of the set of services; 
developing a step graph for the set of services based on the inter-step dependencies; 
identifying a common step in the step graph that is relevant to a first process and a second process; and 
removing any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 1 is a process.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“A method comprising: 
developing a representation of a set of services where each service relates to other services via different types of relationships; 
applying a set of dependency rules for each type of relationship within the set of services such that the application of the dependency rules creates inter-step dependencies between state transitions of the set of services; 
developing a step graph for the set of services based on the inter-step dependencies; 
identifying a common step in the step graph that is relevant to a first process and a second process; ” 
The abstract idea in this claim is namely a mental process.
The limitations to develop a representation, apply rules to inter-step dependencies between state transitions, as drafted, represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. All elements considered in this step, from services to dependency rules to a graph, are arbitrary elements upon which steps can be practically performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “mental processing” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?

Upon examiner, claim 1 does recite an additional element –see highlighted (boldfaced, italicized below), which represent additional limitations: 
“	and removing any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process.”
This step of removing any step from the step graph is an additional step that does not lend itself to practical application because it is an insignificant extra solution activity, without any direct explicit applicability to computing systems. This is known as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of removing any steps represents insignificant extra solution activity. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 
Under the 2019 PEG, a conclusion that an additional element is insignificant pre-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation of the removing step is thus 
Listed below are the limitations again: 
“removing any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
“removing any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process”, used in the claim by Applicant, represents insignificant pre-solution activity added to the judicial exception, e.g., the removal of steps from the step graph can be interpreted as performed in the mind or on a piece of paper that depicts the mentally-conceived step graph, and this is done in conjunction with a law of nature or abstract idea.
Therefore, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 2-8 are further reject as they fail to cure deficiencies in the abstract idea of the independent claims.
Listed next, are the dependent claims, their claim interpretations, and their assessment pertaining to whether they add significantly more to the judicial exception established in the independent claim. 
For limitations of claim 2, the following is recited:
The method of claim 1, further comprising completing the common step.  
claim 1. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amounts to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 3, the following is recited:
The method of claim 1, further comprising identifying a last modified service from the set of services.  
The additional limitations can be interpreted as further identifying a last modified service from the set of services in claim 1. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amounts to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 4, the following is recited:
The method of claim 3, further comprising collecting a set of steps based on the last modified service and dividing the steps in the set of steps into a dependent group and an independent group.   
The additional limitations can be interpreted as collecting a step of steps form the modified service, and performing a division on those set of steps. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
These features amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 5, the following is recited:
The method of claim 4, further comprising eliminating each step in the independent group.  
The additional limitations can be interpreted as elimination performed on each step in the independent group. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 

Therefore, these limitations do not amount to significantly more.
For limitations of claim 6, the following is recited:
The method of claim 5, further comprising removing each step from the step graph for the second process that is relevant to the first process and not relevant to the second process.  
The additional limitations can be interpreted as a further removing step performed on the step graph, pertaining to the second process. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 7, the following is recited:
The method of claim 1, further comprising developing an orchestration plan based on the step graph.  
The additional limitations can be interpreted as developing an orchestration plan based on the step graph. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 8, the following is recited:
The method of claim 1, wherein modifying the step comprises moving the cross-referenced step to a different location within the step graph.  
The additional limitations can be interpreted as a further moving the cross-referenced step within the step graph. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).

Independent claim 9 is recited below: 
“A non-transitory computer readable medium comprising computer executable instructions stored thereon that when executed by one or more processing units perform a method to prevent interferences in an orchestration plan, the method comprising instructions to: 
develop a representation of a set of services where each service relates to other services via different types of relationships; 
apply a set of dependency rules for each type of relationship within the set of services such that the application of the dependency rules creates inter-step dependencies between state transitions of the set of services; 
develop a step graph for the set of services based on the creation of the inter-step dependencies; 
collect a set of steps and divide the steps in the set of steps into a dependent group and an independent group; and 
eliminate each step in the independent group. ”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 9 is an article of manufacture.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“A non-transitory computer readable medium comprising computer executable instructions stored thereon that when executed by one or more processing units perform a method to prevent interferences in an orchestration plan, the method comprising instructions to: 
develop a representation of a set of services where each service relates to other services via different types of relationships; 
apply a set of dependency rules for each type of relationship within the set of services such that the application of the dependency rules creates inter-step dependencies between state transitions of the set of services; 
develop a step graph for the set of services based on the creation of the inter-step dependencies; 
collect a set of steps and divide the steps in the set of steps into a dependent group and an independent group;” 
The abstract idea in this claim is namely a mental process.
The limitations to develop a representation, apply dependency rules, develop a step graph, and collect a set of steps, as drafted, represent an article of manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A non-transitory computer readable medium comprising computer executable instructions stored thereon that when executed by one or more processing units perform a method to prevent interferences in an orchestration plan” to complete this step, nothing in the claim element precludes the step from practically being performed in the mind. The processing in this claims is not explicitly an execution step performed by a processor. It can also be a processing performed by the mind. 
For example, “A non-transitory computer readable medium comprising computer executable instructions stored thereon” in the context of this claim encompasses a mental step performed with a generic computing component. 

Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 9 does recite additional elements – see highlighted (boldfaced, italicized below), which represent additional limitations: 
 “	and eliminate each step in the independent group.”
This step of eliminating each step in the independent group does not lend itself to practical application because it is an insignificant extra solution activity. This is known as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of eliminating each step in the independent group represents insignificant extra solution activity. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 
Under the 2019 PEG, a conclusion that an additional element is insignificant pre-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation of the removing step is thus re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again: 
“eliminate each step in the independent group.”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
“eliminate each step in the independent group”, used in the claim by Applicant, represents insignificant pre-solution activity added to the judicial exception, e.g., the elimination of each step in the independent group can be interpreted as performed in the mind or on a piece of paper that depicts the mentally-conceived step graph, and this is done in conjunction with a law of nature or abstract idea.
Therefore, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 10-14 are further reject as they fail to cure deficiencies in the abstract idea
Listed next, are the dependent claims, their claim interpretations, and their assessment pertaining to whether they add significantly more to the judicial exception established in the independent claim. 
For limitations of claim 10, the following is recited:
The method of claim 9, wherein the instructions to collect a set of steps comprises instructions to collect the set of steps based on a last modified service.  
The additional limitations can be interpreted as an additional collection performed – via mental instructions – on a set of steps, based on a last modified service. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 11, the following is recited:
 The method of claim 9, further comprising instructions to identify a step that is relevant to a first process and is not relevant to a second process and execute the step with the first process.  
The additional limitations can be interpreted as an additional identifying performed – via mental instructions – on a step relevant to a first process and is not relevant to a second process. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 12, the following is recited:
The method of claim 9, further comprising instructions to identify a common step in the step graph that is relevant to a first process and a second process.  	  
The additional limitations can be interpreted as an additional identifying performed – via mental instructions – a common step in the step graph that is relevant to a first process and a second process. 
This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 13, the following is recited:
The method of claim 12, comprising instructions to remove any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process.  
The additional limitations can be interpreted as an additional removal performed – via mental instructions – on any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 14, the following is recited:
The method of claim 9 further comprising instructions to remove any steps from the step graph for the second process that are relevant to the first process and not relevant to the second process.  
The additional limitations can be interpreted as an additional removal performed – via mental instructions – any steps from the step graph for the second process that are relevant to the first process and not relevant to the second process. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
Independent claim 15 is recited below: 
“A system comprising: 
a modeler that develops a representation of a set of services, wherein each service relates to other services via different types of relationships; 
a planner connected to the modeler and a processor that applies a set of dependency rules for each type of relationship between each service and other services and based on the application of the set of dependency rules, creates inter-step dependencies between a state transition of each service and other state transitions of the other services, and based on the inter-step dependencies, develops a step graph for the set of services based on the creation of the inter-service dependencies, identifies a common step in the step graph that is relevant to a first process and a second process”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 15 is an apparatus.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“A system comprising: 
a modeler that develops a representation of a set of services, wherein each service relates to other services via different types of relationships; 
a planner connected to the modeler and a processor that applies a set of dependency rules for each type of relationship between each service and other services and based on the application of the set of dependency rules, creates inter-step dependencies between a state transition of each service and other state transitions of the other services, and based on the inter-step dependencies, develops a step graph for the set of services based on the creation of the inter-service dependencies, identifies a common step in the step graph that is relevant to a first process and a second process,” 
The abstract idea in this claim is namely a mental process.
The limitations of a claimed modeler developing a presentation of service and a planner performing applying, creating, developing, and identifying steps, as drafted, represent an apparatus that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, such as a processor to which the planner is coupled. Nothing else in the claim element precludes the step from practically being performed in the mind. Features and attributes of a modeler and a planner represent entities of a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer-implemented process, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 15 does recite additional elements –see highlighted (boldfaced, italicized below), which represent additional limitations: 
 “	and removes any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process.”
This step of removing any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process does not lend itself to practical application because it is an insignificant extra solution activity. This is known as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of removing any steps represents insignificant extra solution activity. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution steps. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation of removing any steps is considered to be insignificant extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again: 
“and removes any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process”
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
“and removes any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process”, used in the claim by Applicant, represents insignificant pre-solution activity added to the judicial exception, e.g., the removal of any steps can be interpreted as performed in the mind or on a piece of paper that depicts the mentally-conceived step graph, and this is done in conjunction with a law of nature or abstract idea.
Therefore, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 16-20 are further reject as they fail to cure deficiencies in the abstract idea of the independent claims.
Listed next, are the dependent claims, their claim interpretations, and their assessment pertaining to whether they add significantly more to the judicial exception established in the independent claim. 
For limitations of claim 16, the following is recited:
The method of claim 15, wherein the planner further performs a topological sort of a plurality of steps in the step graph and identifies, for each step, a set of other steps that the step depends on.  


The additional limitations can be interpreted as an additional step of performing a topological sort by the planner. This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 17, the following is recited:
The method of claim 16, wherein the planner further identifies a last modified service from the set of services.  

This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.

For limitations of claim 18, the following is recited:
The method of claim 17, wherein the planner further collects a set of steps based on the last modified service and divides the steps in the set of steps into a dependent group and an independent group.  
The additional limitations can be interpreted as a collection step and a division step, both being performed by the planner This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 19, the following is recited:
The method of claim 18, wherein each step in the independent group is eliminated.  
The additional limitations can be interpreted as an elimination of each step in the independent group.  This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. 
This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
For limitations of claim 20 the following is recited:
The method of claim 19, wherein the system completes the common step.

This feature amount to no more than an insignificant extra solution step – see MPEP 2106.05(g).
Therefore, these limitations do not amount to significantly more.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed subject matter does not recite the presence of tangible hardware, e.g. processor, memory, hardware interface, etc., within the actual claimed components. 
Please see claimed language below: 
“A system comprising: 
a modeler that develops a representation of a set of services, wherein each service relates to other services via different types of relationships; 
a planner connected to the modeler and a processor that applies a set of dependency rules for each type of relationship between each service and other services and based on the application of the set of dependency rules, creates inter-step dependencies between a state transition of each service and other state transitions of the other services, and based on the inter-step dependencies, develops a step graph for the set of services based on the creation of the inter-service dependencies, identifies a common step in the step graph that is relevant to a first process and a second process, and removes any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process.”
The claim currently recites the use of “system” comprising an “a modeler” which performs a first set of steps and “a planner” which performs a second set of steps. 
Now, Examiner notes that a planner is connected to a processor; however the modeler and planner are the subject matter of the claimed invention. 
Both the modeler and planner lack any presence of tangible hardware, and therefore are non-statutory.

Examiner suggests that Applicant amends the claim by adding subject matter consistent with hardware disclosed at [Paragraphs 0038 and 0077].
Claims 16-20 do not cure the deficiencies of claim 15, therefore these dependent claims are rejected under 35 U.S.C. 101 as well. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Dependent claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claim 8 recites the following language: 
“The method of claim 1, wherein modifying the step comprises moving the cross-referenced step to a different location within the step graph.  
This claim recited “the cross-referenced step”. However, this claimed element is indefinite, due to lack of antecedent basis. 
Dependent claim 8 does not mention a cross-referenced step. Therefore, the claim scope is indefinite and requires a fix. 
Examiner recommends that Applicant amend the claim as follows: 
“ a cross-referenced step”
For sake of compact prosecution, Examiner interprets “a cross-referenced step” a middle step referred to by two other steps, and it is moved to a different location within the step graph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (Pub. No. US2017/0366623 filed on June 15, 2016; hereinafter Shi) in view of Isobe et al. (Pub. No. US2010/0057780 published on March 4, 2010; hereinafter Isobe).
Regarding claim 1, Shi discloses the following: 
A method comprising: 
developing a representation of a set of services where each service relates to other services via different types of relationships; 
(Shi teaches developing a representation of a set of services [0055; FIGURE 3; FIGURE 4; FIGURE 5], e.g. “the service graph 300 may be represented as a DAG that, in turn, represents a sequence or ordering of an execution of the relevant services 302” [0055], where each service relates to other services via different types of relationships [0057])
applying a set of dependency rules for each type of relationship within the set of services such that the application of the dependency rules creates inter-step dependencies between state transitions of the set of services; 
(Shi teaches applying a set of dependency rules for each type of relationship within the set of services [0056] such that the application of the dependency rules creates inter-step dependencies between state transitions, e.g. “the aforementioned policy manager divides the services 302 into composited subsets as a result of a state of: one or both of the services, and/or any other aspect of a system or user, for that matter” [0030] and “adjacency information may include state information, as well as an indication as to whether there is a parent, etc” [0072])
developing a step graph for the set of services based on the inter-step dependencies; 
(Shi teaches developing a step graph for the set of services based on the inter-step dependencies [0047], e.g. “the policy manager 206 and the service orchestrator 204 of the apparatus 202 cooperate to generate subsets of the service graph 212 (e.g. sub -graphs 218, etc.) by identifying interdependencies, dividing the services in to subsets based on such interdependencies (and any other user input), and combining parts of the subsets” [0047])

However, Shi does not disclose the following:
(1)	identifying a common step in the step graph that is relevant to a first process and a second process; and 
(2)	removing any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process.  
Nonetheless, this feature would have been made obvious, as evidenced by Isobe.
(1) (Isobe teaches identifying a common step “CI” in the step graph that is relevant to a first process and a second process [0184, 0187-0189; FIG. 6 and FIG. 7B])
 (2) (Isobe teaches removing any steps from the step graph for the first process that are relevant to the second process, e.g. “The status control section 704 may then delete 716 the relation 706 between the The information on object CIs 705 related to the CI 703 in service process A 702 and included in the area influenced by the other service process 708 waiting may be set for the request by the status control section 704. In response, the discovery section 707 may acquire the information on the CIs in the influenced area. The status control section 704 may then delete 725 the relation 706 between the CI 703 in the service process A 702 and the object CIs” [0195])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Isobe with respect to the step graph of Shi.  
The motivation would have been to “update 715 the attribute values and the relation values of the CI instances according to the acquired CI information” [0187 – Isobe].
Regarding claim 2, Shi in view of Isobe disclose the following: 
further comprising completing the common step.  
(Isobe teaches completing the common step, e.g. “Notification of completion of the update may be given to the status control section 704. In some embodiments, the attribute-and-relation updating section 104 may give a higher priority to update notification regarding information on object CIs 705 that are related to the CI 703 in service process A 702 than to object CIs 705 that are not related to the CI 703 in service process A 702” [0188])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Performing the completing step of Isobe on the step in the step graph of Shi.  
Isobe].
Regarding claim 3, Shi in view of Isobe disclose the following: 
further comprising identifying a last modified service from the set of services.  
(Shi teaches identifying a last modified service from the set of services, e.g. “the one or more composite subsets of the services may be output to at least one of a plurality of service nodes…a cost associated with the one or more composite subsets of the services may be identified” [0037])
Regarding claims 4 and 10, Shi in view of Isobe disclose the following: 
further comprising collecting a set of steps based on the last modified service and dividing the steps in the set of steps into a dependent group and an independent group.   
(Shi teaches collecting a set of steps based on the last modified service [0037] – the collecting representing a grouping of the services [0037, 0040], e.g. “To this end, the one or more composite subsets of the services may be output to the at least one node, based on the cost” [0037] – and dividing the steps [0047, 0057] in the set of steps into a dependent group [FIG. 4, Element 402], e.g. “composited subsets (e.g. groups, etc.) that have interdependency” [0057] and “Service B, D and E are grouped together and the sub -graphs 402 thus represent a composite service that is created because of the interdependencies represented via Edge BD and Edge BE” [0059], and an independent group, e.g. “Service A and C are also grouped separately to form two of the sub-graphs 402” [0059])

Regarding claim 5, Shi in view of Isobe disclose the following: 
further comprising eliminating each step in the independent group.  
(Isobe teaches eliminating each step in the independent group [0188, 0195; FIG. 7B, Element 705] – see “object CIs 705 of service process A 702” [0187])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Performing the eliminating step of Isobe on each step in the independent group within the step graph of Shi. 
The motivation would have been to “delete 826 the relations between service process A 801 and the CIs” [0208 – Isobe].
Regarding claim 6, Shi in view of Isobe disclose the following: 
further comprising removing each step from the step graph for the second process that is relevant to the first process and not relevant to the second process.  
(Isobe teaches removing each step or CI from the step graph for the second process that is relevant to the first process, not the second process [0164, 0170; FIG. 6, Elements 604 and 607], e.g. “the following service process B 604 may be kept waiting irrespective of the action type of the preceding service process A 602, provided that the action type of the following service process B 604 is " delete." When the action type of the following service process B 604 is " delete," the status control section 605 may keep the following service process B 604 waiting” [0170])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the removing step of Isobe within the step graph of Shi.  
The motivation would have been to perform a step defined by a “policy” [0167 – Isobe] involving “the following service process B” [0167 – Isobe].
Regarding claim 7, Shi in view of Isobe disclose the following: 
further comprising developing an orchestration plan based on the step graph.  
Shi teaches developing an orchestration plan based on the step graph, e.g. “Such service orchestrator may then send the final service graph 500 to a controller (e.g. the controller 208 of FIG. 2, etc.) which, in turn, may map the composite sub-graphs 502 of the final service graph 500 from logical entities to OASN nodes (e.g. OASNs 210A, 210B, 210C of FIG. 2, etc.) based on capabilities, resource availability, and health/load status, for example” [0063])
Regarding claim 8, Shi in view of Isobe disclose the following: 
wherein modifying the step comprises moving the cross- referenced step to a different location within the step graph.  
(Shi teaches modifying the step comprises moving the cross- referenced step [0056-0057, 0072] to a different location within the step graph [Claims 7 and 26 of Shi]. 
For example see language of Claim 7 below: 
- “The method of claim 1, wherein the one or more composite subsets of the services is configured for being moved from the at least one service node to at least one other service node.” [Claim 7 of Shi])
Regarding claim 9, Shi discloses the following: 
A non-transitory computer readable medium comprising computer executable instructions stored thereon that when executed by one or more processing units perform a method to prevent interferences in an orchestration plan, the method comprising instructions to: 
develop a representation of a set of services where each service relates to other services via different types of relationships; 
(Shi teaches developing a representation of a set of services [0055; FIGURE 3; FIGURE 4; FIGURE 5], e.g. “the service graph 300 may be represented as a DAG that, in turn, represents a sequence or ordering of an execution of the relevant services 302” [0055], where each service relates to other services via different types of relationships [0057])
apply a set of dependency rules for each type of relationship within the set of services such that the application of the dependency rules creates inter-step dependencies between state transitions of the set of services; 
(Shi teaches applying a set of dependency rules for each type of relationship within the set of services [0056] such that the application of the dependency rules creates inter-step dependencies between state transitions, e.g. “the aforementioned policy manager divides the services 302 into composited subsets (e.g. groups, etc.) that have interdependency. More information will now be set forth regarding such sub-graphs with constructed composited services” [0057] of the set of services [0029-0030, 0057, 0072], e.g. “the condition-based performance of the services in the dynamic order may be accomplished in any manner that results in at least a portion of a service being performed after at least a portion of another service, as a result of a state of: one or both of the services, and/or any other aspect of a system or user, for that matter” [0030] and “adjacency information may include state information, as well as an indication as to whether there is a parent, etc” [0072])
develop a step graph for the set of services based on the creation of the inter-step dependencies; 
(Shi teaches developing a step graph for the set of services based on the creation of the inter-step dependencies [0047], e.g. “the policy manager 206 and the service orchestrator 204 of the apparatus 202 cooperate to generate subsets of the service graph 212 (e.g. sub -graphs 218, etc.) by identifying interdependencies, dividing the services in to subsets based on such interdependencies (and any other user input), and combining parts of the subsets” [0047])
collect a set of steps and divide the steps in the set of steps into a dependent group and an independent group; and 
(Shi teaches collecting a set of steps [0037] – the collecting representing a grouping of the services [0037, 0040], e.g. “To this end, the one or more composite subsets of the services may be output to the at least one node, based on the cost” [0037] – and dividing the steps [0047, 0057] in the set of steps into 

However, Shi does not disclose the following:
eliminate each step in the independent group.  
Nonetheless, this feature would have been made obvious, as evidenced by Isobe.
(Isobe teaches eliminating each step in the independent group [0188, 0195; FIG. 7B, Element 705] – see “object CIs 705 of service process A 702” [0187])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Performing the eliminating step of Isobe on each step in the independent group within the step graph of Shi. 
The motivation would have been to “delete 826 the relations between service process A 801 and the CIs” [0208 – Isobe].
Regarding claim 11, Shi in view of Isobe disclose the following: 
further comprising instructions to identify a step that is relevant to a first process and is not relevant to a second process and execute the step with the first process.  
(Shi discloses instructions to identify a step that is relevant to a first process [0057, 0059], see “Edge BD and Edge BE” [0059], and is not relevant to a second process – see separate sub graphs evidenced by quotation indicating that: “Further, Services F and G are grouped together because of the 
Regarding claim 12, Shi in view of Isobe disclose the following: 
further comprising instructions to identify a common step in the step graph that is relevant to a first process and a second process.  	  
(Isobe discloses instructions to identify a common step “CI” in the step graph that is relevant to a first process and a second process [0184, 0187-0189; FIG. 6 and FIG. 7B])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Isobe on a common step in the step graph of Shi.  
The motivation would have been to perform evaluation of overlapping areas for two processes as follows: “When CIs obtained from such an expression (defined as the influenced area of an object CI included in the object CI attribute 601 of the preceding service process A 602) and CIs obtained from another such expression (using a relation defined in the influenced area of an object CI included in the object CI attribute 603 of the following service process B 604) do not overlap, the status control section 605 may determine that the following service process B 604 may be executed. If the influenced areas overlap, the status control section 605 may determine the action of the following service process B 604 using the executability determination policy 606 defined in the status control section 605” [0184 – Isobe].

Regarding claim 13, Shi in view of Isobe disclose the following: 
comprising instructions to remove any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process.  
(Isobe discloses instructions to remove any steps from the step graph for the first process that are relevant to the second process, e.g. “The status control section 704 may then delete 716 the relation 706 between the CI 703 in service process A 702 and the object CIs 705” [0188], and not relevant to the first process because it is relevant to other processes such as the second process, e.g. “The information on object CIs 705 related to the CI 703 in service process A 702 and included in the area influenced by the other service process 708 waiting may be set for the request by the status control section 704. In response, the discovery section 707 may acquire the information on the CIs in the influenced area. The status control section 704 may then delete 725 the relation 706 between the CI 703 in the service process A 702 and the object CIs” [0195])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Apply the teachings of Isobe with respect to the step graph of Shi.  
The motivation would have been to “update 715 the attribute values and the relation values of the CI instances according to the acquired CI information” [0187 – Isobe].
Regarding claim 14, Shi in view of Isobe disclose the following: 
further comprising instructions to remove any steps from the step graph for the second process that are relevant to the first process and not relevant to the second process.  
(Isobe discloses instructions to remove any steps from the step graph for the second process that are relevant to the first process and not relevant to the second process [0164, 0170; FIG. 6, Elements 604 and 607], e.g. “the following service process B 604 may be kept waiting irrespective of the action type the action type of the following service process B 604 is " delete," the status control section 605 may keep the following service process B 604 waiting” [0170])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the removing step of Isobe within the step graph of Shi.  
The motivation would have been to perform a step defined by a “policy” [0167 – Isobe] involving “the following service process B” [0167 – Isobe].
Regarding claim 15, Shi discloses the following: 
A system comprising: 
a modeler that develops a representation of a set of services, wherein each service relates to other services via different types of relationships; 
(Shi discloses a modeler or computing entity that is “modeling subscriber services in a mobile network as a directed acyclic graph (DAG) based on interdependencies among services” [0049] that develops a representation of a set of services [0055; FIGURE 3; FIGURE 4; FIGURE 5], e.g. “the service graph 300 may be represented as a DAG that, in turn, represents a sequence or ordering of an execution of the relevant services 302” [0055], where each service relates to other services via different types of relationships [0057])
a planner connected to the modeler and a processor that applies a set of dependency rules for each type of relationship between each service and other services and based on the application of the set of dependency rules, creates inter-step dependencies between a state transition of each service and other state transitions of the other services, and based on the inter-step dependencies, develops a step graph for the set of services based on the creation of the inter-service dependencies, 
Shi discloses a planner or service orchestrator [0055] connected to the modeler [0049] and a processor that applies a set of dependency rules for each type of relationship between each service and other services and based on the application of the set of dependency rules [0056], creates inter-step dependencies between a state transition of each service and other state transitions of the other services[0029-0030, 0057, 0072],  e.g. “the aforementioned policy manager divides the services 302 into composited subsets (e.g. groups, etc.) that have interdependency. More information will now be set forth regarding such sub-graphs with constructed composited services” [0057], e.g. “the condition-based performance of the services in the dynamic order may be accomplished in any manner that results in at least a portion of a service being performed after at least a portion of another service, as a result of a state of: one or both of the services, and/or any other aspect of a system or user, for that matter” [0030] and “adjacency information may include state information, as well as an indication as to whether there is a parent, etc” [0072]. Shi further teaches developing a step graph for the set of services based on the creation of the inter-service dependencies [0047], e.g. “the policy manager 206 and the service orchestrator 204 of the apparatus 202 cooperate to generate subsets of the service graph 212 (e.g. sub -graphs 218, etc.) by identifying interdependencies, dividing the services in to subsets based on such interdependencies (and any other user input), and combining parts of the subsets” [0047])

However, Shi does not disclose the following:
(1) 	identifies a common step in the step graph that is relevant to a first process and a second process, and 
(2)	removes any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process.  
Nonetheless, this feature would have been made obvious, as evidenced by Isobe.
(1) (Isobe teaches identifying a common step “CI” in the step graph that is relevant to a first process and a second process [0184, 0187-0189; FIG. 6 and FIG. 7B])
(2) (Isobe teaches removing any steps from the step graph for the first process that are relevant to the second process, e.g. “The status control section 704 may then delete 716 the relation 706 between the CI 703 in service process A 702 and the object CIs 705” [0188], and not relevant to the first process because it is relevant to other processes such as the second process, e.g. “The information on object CIs 705 related to the CI 703 in service process A 702 and included in the area influenced by the other service process 708 waiting may be set for the request by the status control section 704. In response, the discovery section 707 may acquire the information on the CIs in the influenced area. The status control section 704 may then delete 725 the relation 706 between the CI 703 in the service process A 702 and the object CIs” [0195])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the identifying and removing steps of Isobe with respect to the step graph of Shi. 
The motivation would have been to “update 715 the attribute values and the relation values of the CI instances according to the acquired CI information” [0187 – Isobe].
Regarding claim 16, Shi in view of Isobe disclose the following: 
wherein the planner further performs a topological sort of a plurality of steps in the step graph and identifies, for each step, a set of other steps that the step depends on.  
(Shi teaches that the planner further performs a topological sort, represented as a binning algorithm [0016], of a plurality of steps in the step graph [0016, 0066], e.g. “the one or more composite subsets of the services may be output utilizes a first fit decreasing (FFD) bin pack algorithm” [0016], and identifies, for each step, a set of other steps that the step depends on [0066-0069], e.g. “By using the 
Regarding claim 17, Shi in view of Isobe disclose the following: 
wherein the planner further identifies a last modified service from the set of services.  
(Shi teaches that the planner further identifies a last modified service from the set of services, e.g. “the one or more composite subsets of the services may be output to at least one of a plurality of service nodes…a cost associated with the one or more composite subsets of the services may be identified” [0037])
Regarding claim 18, Shi in view of Isobe disclose the following: 
wherein the planner further collects a set of steps based on the last modified service and divides the steps in the set of steps into a dependent group and an independent group.  
(Shi teaches that the planner further collects a set of steps based on the last modified service [0037] – the collecting representing a grouping of the services [0037, 0040], e.g. “To this end, the one or more composite subsets of the services may be output to the at least one node, based on the cost” [0037] – and divides the steps [0047, 0057] in the set of steps into a dependent group [FIG. 4, Element 402], e.g. “composited subsets (e.g. groups, etc.) that have interdependency” [0057] and “Service B, D and E are grouped together and the sub -graphs 402 thus represent a composite service that is created because of the interdependencies represented via Edge BD and Edge BE” [0059], and an independent group, e.g. “Service A and C are also grouped separately to form two of the sub-graphs 402” [0059])
Regarding claim 19, Shi in view of Isobe disclose the following: 
wherein each step in the independent group is eliminated.  
(Isobe teaches that each step in the independent group is eliminated [0188, 0195; FIG. 7B, Element 705] – see “object CIs 705 of service process A 702” [0187])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Isobe within the step graph of Shi.  
The motivation would have been to “delete 826 the relations between service process A 801 and the CIs” [0208 – Isobe].
Regarding claim 20, Shi in view of Isobe disclose the following: 
wherein the system completes the common step.
(Isobe teaches that the system completes the common step, e.g. “Notification of completion of the update may be given to the status control section 704. In some embodiments, the attribute-and-relation updating section 104 may give a higher priority to update notification regarding information on object CIs 705 that are related to the CI 703 in service process A 702 than to object CIs 705 that are not related to the CI 703 in service process A 702” [0188])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Performing the completing step of Isobe on the step in the step graph of Shi.  
The motivation would have been to “update 715 the attribute values and the relation values of the CI instances according to the acquired CI information” [0187 – Isobe].

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        May 22, 2021